Citation Nr: 1044732	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  07-05 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1951 to June 1955.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Veteran's claims file was subsequently transferred to the 
jurisdiction of the RO in Boston, Massachusetts.  The Board 
issued a decision in July 2008, granting an initial rating of 50 
percent for PTSD, but no higher.  

The Veteran appealed the decision regarding PTSD to the U.S. 
Court of Appeals for Veterans Claims (Court).  Pursuant to a 
Joint Motion for Remand (Joint Motion), in a June 2009 Order the 
Court vacated the part of the Board decision that denied 
entitlement to an initial rating in excess of 50 percent for 
PTSD.  The Board remanded the case in January 2010 and May 2010 
for compliance with the instructions contained in the Joint 
Motion.  The case has now been returned to the Board.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Since the grant of service connection, the Veteran's PTSD is 
manifested by no more than occupational and social impairment 
with reduced reliability and productivity due to such symptoms as 
insomnia, nightmares, fear, anger, irritability, tearfulness, 
anhedonia, fatigability, flashbacks problems with memory and 
concentration, ideas of reference, hypervigilance, anxiety, 
depressed mood, social avoidance, and an exaggerated startle 
response; there is no current evidence of delusional ideations, 
suicidal or homicidal ideations, hallucinatory perceptions, or 
obsessive-compulsive tendencies.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§  4.1, 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (38 C.F.R., Part 4), which 
represents the average impairment in earning capacity resulting 
from injuries incurred in military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1, 4.10.  

Each disability must be considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there 
is a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  This includes consideration of 
the evidence pertaining to the level of disability from the time 
period one year before the claim was filed.  38 U.S.C. § 5110.  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has determined that staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 
Vet. App. 119, 126 (1999)).  As the factual findings in this case 
do show distinct time periods where the Veteran's disability 
exhibited symptoms that would warrant different ratings, staged 
ratings are warranted.

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversational normal), due to such 
symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

A 50 percent rating is warranted for PTSD if it is productive of 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

A 100 percent evaluation is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name. 38 
C.F.R. § 4.130, Diagnostic Code 9411.

Recitation of Evidence

A December 2005 VA treatment record revealed that the Veteran 
suffered from nightmares, he was guarded and easily startled, and 
was detached from others.  The Veteran drank four or more times a 
week and felt depressed with feelings of hopelessness.  The 
Veteran had little interest in doing activities.  No GAF score 
was assigned.  

During an intake assessment at the VA mental health clinic in 
January 2006, the Veteran reported a history of being anxious and 
moody and described a restrictive lifestyle.  The Veteran 
reported dreams and flashbacks about an incident in service, as 
well as restless sleep.  Upon mental status examination, the 
Veteran presented as polite, cooperative and mild mannered.  He 
was casually dressed.  His mood was dysphoric.  The Veteran was 
anxious and moody.  He suffered from sleep disturbances 
characterized by restless sleep and episodic nightmares.  He 
prefers to be alone and lives a rather restrictive lifestyle.  
There was no indication of psychosis or bizarre thoughts with no 
present suicidal ideation or plan.  There were no noted gross 
motor abnormalities.  The examiner noted that he was anxious and 
depressed during the examination.  There was no evidence of a 
thought disorder, delusion, hallucinations, or suicidal or 
homicidal ideation.  The examiner found the Veteran had a Global 
Assessment of Functioning (GAF) score of 45 and referred the 
Veteran for an examination.  

The evidence of record shows that during a subsequent January 
2006 VA examination, the examiner related that the Veteran was 
diagnosed with "passive aggressive reaction" while in service.  
The Veteran told the examiner that a ship collision with U.S.S. 
Mount Baker, and the Apnok was a traumatic experience for him.  
And, that twenty people died from the collision.  The Veteran 
reported a history of being anxious and moody.  The Veteran told 
the examiner that he still has flashbacks about the incident.  He 
also suffers from insomnia.  The Veteran on occasion drinks 
(sometimes to forget the incident).  The Veteran denied any 
suicidal attempts, but does admit he has had ideation in the 
past. 

The Veteran's subjective complaints consisted of depression, 
which he rated as a 6/10.  He has to fight off thoughts of 
harming himself.  He suffers from insomnia, nightmares, fears, 
anger, irritability, tearfulness, anhedonia, fatigability, 
flashbacks (on a daily basis), problems with memory and 
concentration, ideas of reference, hypervigilance, and an 
exaggerated startle response.  Sometimes the Veteran believes 
that someone is behind him.  He is startled easily with any 
noise.  He denies panic attacks, but admits to a decreased 
libido.  He denies episodes of disorientation or weight change.  

Upon mental status examination, the examiner noted that the 
Veteran was neatly dressed and groomed.  He was cooperative and 
in good contact.  The Veteran did not show gross motor 
abnormalities and was alert and oriented.  He was anxious and 
depressed during the examination.  There was no evidence of a 
thought disorder, no delusions or hallucinations.  There was no 
suicidal or homicidal ideation.  The examiner noted that the 
Veteran endorsed recurring and intrusive distressing 
recollections of event occurring on a daily basis with 
flashbacks.  He also reported intense psychological distress at 
exposure to cues that remind him of the events such as loud 
noises.  In terms of other symptoms, the Veteran endorsed 
insomnia, anger, irritability, problems with concentration, 
hypervigilance and an exaggerated startle repose.  His diagnosis 
was PTSD, chronic, with prominent depressive symptoms.  The 
examiner found the Veteran competent to handle his own funds for 
VA purposes and assigned the Veteran a GAF of 30.  

A February 2006 VA treatment record reflects that the Veteran 
suffered from mood irritability, diminished drive and sleep 
disturbance, nightmares, and apprehension.  There was no 
psychosis, suicidal or homicidal ideation or plan.  In December 
2006, a VA treatment record notes that the Veteran's 
emotional/behavioral status was holding.  The Veteran had a 
pleasant, clear and communicative manner.  He reported that 
medication had helped, he was less reactive, although was still 
getting upset if he watched news reports of the war.  A June 2007 
record notes that the Veteran felt his medication made him feel 
calmer, although he still had dreams and restless sleep.  There 
was no psychosis and no suicidal or homicidal ideation of plan.  
The Veteran continued to enjoy a positive relationship with his 
wife and adult children.  A September 2007 VA treatment record 
notes that he still has nightmares, but medication has help with 
management of anxiety.  There was no psychosis and no suicidal or 
homicidal ideation or plan.  He engaged in fishing occasionally 
as an outlet.  

A May 2008 VA treatment record notes that the Veteran still has 
nightmares, but that medication has helped with sleep.  A GAF of 
44 was assigned.  A July 2008 VA treatment record notes that the 
Veteran was maintaining satisfactory adjustment, reports some 
ongoing nightmares of service trauma - mood sad at times, 
impacted by friend's death and wife's declining health.  No 
psychosis was noted, with no suicidal/homicidal ideation or plan.  
An October 2008 VA treatment record shows the Veteran's 
psychological status was unchanged, with PTSD symptoms, including 
mild depression.  There was no psychosis, no suicidal/homicidal 
ideation or plan.  GAF was listed as 45.  A January 2009 VA 
treatment record notes that the Veteran engages well and reports 
that the medication remained helpful in the management of his 
anxiety symptoms.  Still has chronic nightmares, but no psychosis 
or suicidal or homicidal ideation or plan.  GAF was 46.  An 
August 2009 VA treatment record notes that eh Veteran's 
psychological status is unchanged, mood was even, with periodic 
anxiety and irritability, but not persistent.  There was no 
psychosis and no suicidal/homicidal ideation or plan.  Veteran 
felt that he no longer needed to maintain individual treatment, 
he remained on medication and that he thought was helpful.  GAF 
was 45.  

An October 2009 VA treatment record notes that the Veteran was 
referred for supportive counseling.  The examiner noted that the 
Veteran's symptoms are mild to moderate.  The Veteran reported 
sleep was stable and PTSD symptoms are in good control.  The 
Veteran was well groomed, friendly and with a full affect, no 
suicidal or homicidal ideation or plan.  A May 2010 VA treatment 
record notes that the Veteran recently returned from Florida.  
PTSD cluster symptoms 2were present, but were mild to moderate.  
Sleep was reported as stable, with occasional nightmares.  PTSD 
symptoms were in good control.  The Veteran was well groomed, 
friendly and with a full affect, no suicidal or homicidal 
ideation or plan.  His GAF was 65.  

Analysis

The list of seven symptoms in Diagnostic Code 9411 are intended 
to describe the total occupational and social impairment of a 
person with certain mental disorders. But it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  38 C.F.R. § 
4.21. Moreover, with respect to mental disorders, it is not the 
symptoms, but their effects, that determine the level of 
impairment.  See 61 Fed. Reg. 52,697 (October 8, 1996) (comments 
accompanying amendments to the schedule of criteria for mental 
disorders).  The severity of the effects of a mental disorder 
determines the rating.  Id.  

The Board finds that the Veteran's disability picture more nearly 
approximates the criteria for a 50 percent evaluation than a 70 
percent evaluation since the grant of service connection.  The 
probative medical evidence demonstrates that the Veteran's PTSD 
is manifested by insomnia, nightmares, fears, anger, 
irritability, tearfulness, anhedonia, fatigability, flashbacks 
(on a daily basis), problems with memory and concentration, ideas 
of reference, hypervigilance, anxiety, depressed mood, social 
avoidance, and an exaggerated startle response.

Global Assessment of Functioning (GAF) scores are a scale rating 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing 
the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job).  
See 38 C.F.R. § 4.130 [incorporating by reference the VA's 
adoption of the DSM-IV, for rating purposes].  Scores ranging 
from 31 to 40 reflect some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as work or 
school, family relations, judgment, thinking, or mood (e.g., 
depressed, avoids friends, neglects family, and is unable to 
work).  GAF scores ranging from 21 to 30 reflect behavior that is 
considerably influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly in appropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).

While particular GAF scores are not contained in the VA schedule 
of ratings for mental disorders, 38 C.F.R. § 4.130, they are a 
useful tool in assessing a Veteran's disability and assigning 
disability evaluations.  However, they are just one of many 
factors considered when determining an evaluation.  

The Board notes that the Veteran was assigned GAF scores of 45 
and 30 during his January 2006 VA evaluations.  The Board also 
notes GAFs of between 44 and 46 during his outpatient treatment 
records through 2009.  The Board finds that these scores are 
inconsistent with the subjective complaints of the Veteran and 
the impairment described by the examiners at the various 
evaluations.  Again, the Veteran did not display serious symptoms 
such as suicidal ideation, severe obsessional rituals, frequent 
shopping lifting, or any serious impairment in social, 
occupational or school functioning, such as no friends or unable 
to keep a job due to PTSD.  Those are examples of symptoms 
present for scores ranging from 41 to 50.  There Veteran 
certainly did not reflect behavior consistent with a GAF of 30, 
which is behavior that is considerably influenced by delusions or 
hallucinations or serious impairment in communication or judgment 
(e.g., sometimes incoherent, acts grossly in appropriately, 
suicidal preoccupation) or inability to function in almost all 
areas (e.g., stays in bed all day; no job, home, or friends).  
The examiners did not find any of those symptoms present during 
the January 2006 examinations.  Subsequent treatment records 
through 2010 appear to show the Veteran displaying no more than 
moderate symptoms and certainly, nothing that would qualify as 
serious symptoms under the GAF regime as described above.  
Therefore, the Board assigns the GAF scores much less probative 
weight than the findings during examinations and treatment 
discussed above.  

A higher rating of 70 percent is not warranted.  Although the 
Veteran is unemployed and has GAF scores as low as 30 and 45 
(which the Board has already found as less probative than his 
actual symptoms), the Veteran is retired due pain, arthritis, 
difficulty with his blood pressure and feelings of tiredness, as 
evidenced by the January 2006 VA examinations.  Thus, any 
occupational deficiencies appear to be primarily attributed to 
arthritis and pain.  This is supported by the fact that the 
Veteran worked in construction and labor for approximately 37 
years prior to retirement.  Further, more recent treatment 
records note that the Veteran's PTSD is stable, with medication 
helping and only mild to moderate symptoms.  In fact, the Veteran 
stopped regular individual treatment in 2009.  

The most recent record from May 2010 notes that the Veteran's 
symptoms were mild to moderate at present, with a GAF of 65 
(accurately reflecting moderate symptoms).  Significantly, the 
evidence of record also does not indicate any evidence of 
depersonalization, preoccupations, obsessions, and suicidal or 
homicidal ideation.  Specifically, the 2006 examiners reported 
that on mental status examination there was no evidence of a 
thought disorder, delusions, hallucinations, and suicidal or 
homicidal ideation.  None of the treatment records subsequent to 
this and through 2010 demonstrates these symptoms, either.  
Rather, the Veteran's symptoms have been consistently mild to 
moderate, with no indications of symptoms like impaired impulse 
control, spatial disorientation, neglect of personal appearance 
and hygiene or an inability to establish and maintain effective 
relationships.

Consequently, the Board finds that the disability picture for the 
Veteran's service-connected PTSD does not more nearly approximate 
the criteria for a 70 percent evaluation than those for a 50 
percent evaluation since the grant of service connection.  In 
summary, for the reasons and bases expressed above, the Board 
concludes that a rating in excess of 50 percent is not warranted 
for PTSD.

Extraschedular Evaluation

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an extra-schedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2010); see also Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to an 
extra-schedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
'governing norms.'  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extra-schedular rating.

With respect to the initial inquiry posed by Thun, the Board has 
been unable to identify an exceptional or unusual disability 
picture with respect to the Veteran's service-connected PTSD.  
The evidence fails to demonstrate symptomatology of such an 
extent that application of the ratings schedule would not be 
appropriate.  In fact, as discussed in detail above, the 
symptomatology of the Veteran's disabilities are specifically 
contemplated under the appropriate ratings criteria.  
Accordingly, the Board finds that the Veteran's disability 
picture has been contemplated by the ratings schedule.  Since the 
available schedular evaluation adequately contemplates the 
Veteran's level of disability and symptomatology, the second and 
third questions posed by Thun become moot.  

In any case, there is nothing in the record to indicate that this 
service-connected disability causes recurrent hospitalization or 
impairment with employment over and above that which is 
contemplated in the assigned schedular ratings.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  The evidence does not support the proposition that 
the Veteran's service-connected disability presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards 
and warrant the assignment of an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1).

Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The elements of proper notice included 
informing the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159.

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

In this case, the Veteran was notified of the respective duties 
of the claimant and of VA, as well as of the evidence needed to 
substantiate his claim for service connection for PTSD, by a 
letter in November 2005, before the rating decision that is the 
subject of this appeal.  A January 2010 letter provided the 
Veteran with the specific notice required by Dingess, including 
information necessary for establishing an initial rating and 
regarding effective dates.  The January 2010 letter that notified 
the Veteran what evidence was needed to substantiate his claim 
for an increased rating.  A subsequent adjudication was 
accomplished in March 2010.  

The Board notes that VAOPGCPREC 8-2003 interpreted that, if, in 
response to notice of its decision on a claim for which VA has 
already given the section 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) requires VA 
to take proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  The courts 
have held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  The Board concludes that VA has met its duty to 
notify the Veteran concerning his claim and any timing issues 
were nonprejudicial to the Veteran, particularly as there has 
been a subsequent adjudication.  

The Board also concludes that VA has met its duty to assist the 
Veteran in developing the evidence to support his claim.  The 
record contains service treatment records.  Private treatment 
records are associated with the claims folder.  The Veteran was 
given VA examinations in connection with the claim.  Statements 
of the Veteran and his representatives have been associated with 
the record.  The Veteran has been accorded ample opportunity to 
present evidence and argument in support of the appeal.  Neither 
the Veteran nor his representative has indicated that there are 
any available additional pertinent records to support his claim.  

The Board is also satisfied that the development requested by the 
Board's January 2010 and May 2010 remands has been satisfactorily 
completed and substantially complied with.  This includes 
development to obtain additional treatment records and provide 
subsequent RO (AMC) readjudication of the claim following the 
development effort.  These efforts are documented in the claims 
file.  Only substantial, and not strict, compliance with the 
terms of a Board remand is required.  Stegall v. West, 11 Vet. 
App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999); D'Aries 
v. Peake, 22 Vet. App. 97 (2008).

In sum, the Board is satisfied that the originating agency 
properly processed the claim after providing the required notice 
and that any procedural errors in the development and 
consideration of the claim were insignificant and non-prejudicial 
to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  







ORDER

An initial rating in excess of 50 percent for PTSD is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


